Citation Nr: 1207081	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-48 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

The Veteran represented by: Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to February 1954. 

This appeal to the Board of Veterans' Appeals  (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO, which denied the Veteran's claims for service connection for bilateral hearing loss. 

The Veteran requested a hearing in his November 2009 substantive appeal.  However in September 2011, he withdrew his hearing request.  The Board is granting his claim for bilateral hearing loss without any potential benefit of his hearing testimony and finds that action is not prejudicial to the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

According to the medical and other competent and credible evidence in the file, it is as likely as not the Veteran's bilateral hearing loss is related to his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is due to injury incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  That presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d) (2011).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b) (2011).  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997).  Establishing continuity of symptomatology under is an alternative method to show chronicity (permanency) of a disease or injury in service and, in turn, link a current disability to service.  38 C.F.R. § 3.303(b) (2011); Clyburn v. West, 12 Vet. App. 296 (1999).

The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) However, before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Impaired hearing will only be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The report of a February 1951 military pre-induction examination shows the Veteran's hearing was normal according to the whispered-voice test at 15 feet.  During his February 1954 examination conducted in anticipation of separating from service, his hearing was normal for the whispered-voice test at 15 feet.  There is no audiogram data (a more sophisticated measure of his hearing acuity) during his time in service.

A VA audiologist reviewed the Veteran's record in May 2006.  The diagnosis was asymmetric sensorineural hearing loss.  The examiner noted the hearing tests performed in service did not give specific information.  Therefore, the Veteran's hearing capabilities were unknown at both enlistment and at separation.  Additionally there had been no hearing tests conducted in the 55 years since discharge from service in the record.  That mad it impossible to determine the onset of hearing loss.  

In written statements submitted in support of his claim, the Veteran reported that his duties and responsibilities in service involved being repeatedly exposed to various noises during his military career, to include howitzer canon fire.  He was a heavy equipment operator in a field artillery unit.  His military occupational specialty (MOS) was not reported on his service separation form, but the RO has conceded that he served in an artillery unit .  The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are competent, and also credible and consistent with the circumstances, conditions and hardships of his service.  Therefore, that lay testimony has strong probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. § 1154(a) (West 2002); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  An examiner cannot rely on the absence of evidence in the Veteran's service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The VA examiner that was asked to comment on etiology acknowledged an inability to do so, based on the amount of information and data available.  The examiner added that to provide an opinion would requires a resort to speculation on the cause of the Veteran's hearing loss in terms of whether it was attributable to his military noise exposure or, instead, the result of other unrelated factors.  Statements like that, which are inconclusive as to the origin of a disorder, cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  However, those types of opinions also cannot be used to rule out a claimed correlation, either.  Ultimately, noncommittal opinions like that amount to nonevidence, because they provide evidence neither for nor against the claim.  Service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (when resolving reasonable doubt in favor of a Veteran, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

An examiner saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service.  Because of that equivocality, the opinion is an insufficient basis to grant service connection.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  Perman v. Brown, 5 Vet. App. 237 (1993); Lee v. Brown, 10 Vet. App. 336 (1997).

However, a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began.  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  The remainder of the report must be considered as evidence of whether the disability was incurred in service.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Here, the VA examiner did not rule out the possibility that the Veteran's bilateral hearing loss is attributable to noise exposure during his military service.

There are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Board need not obtain further medical evidence where the medical evidence indicated that determining the cause was speculative). 

From the tone of the VA examiner's statement, there is very little likelihood that examiner would be able to provide more definitive comment on etiology even if given additional opportunity.  That examiner has already readily conceded that the whispered-voice test used when the Veteran was in service during the 1950s admittedly is not a sufficient means of determining whether he at the time had noise-induced hearing loss.  

The Board is left with the audiologist's statement, which is ambiguous at best.  Watson v. Brown, 4 Vet. App. 309 (1993) (determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service);  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546 (2000); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).

In this circumstance, a Veteran may establish his entitlement to service connection for a current hearing loss disability by showing he satisfies these threshold minimum requirements of 38 C.F.R. § 3.385, which he has done.  Moreover, when, as here, chronicity (permanency) of disease or injury in service is not established, or legitimately questionable, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the requirements to link a current disability to service.  Clyburn v. West, 12 Vet. App. 296 (1999).  Where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

The Veteran has reported experiencing bilateral hearing loss continuously since his military service ended.  The Board finds no inherent reason to doubt his credibility insofar as he has related having experienced ongoing difficulty hearing since service.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements and history of a claimed disorder only may be rejected if the Board rejects the Veteran's statements as lacking credibility); Washington v. Nicholson, 19 Vet. App. 363 (2005) (Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).

Therefore, when resolving all reasonable doubt in the Veteran's favor regarding the etiology of his hearing loss, the Board finds that it is at least as likely as not that bilateral hearing loss was incurred as a result of noise exposure in service.  38 C.F.R. § 3.102 (2011).  The Veteran has provided competent and credible statements establishing a continuity of symptomatology and the medical opinion sought was inconclusive.  Therefore, the Board finds that service connection for bilateral hearing loss is warranted and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


